Citation Nr: 0930643	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  98-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness or as secondary to 
service-connected psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1988 to November 
1991, to include service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
which denied service connection for chronic fatigue, claimed 
as due to undiagnosed illness.  

The Veteran and his spouse testified at a hearing before a 
decision review officer held at the RO during June 2001.

The Board remanded this case in July 1999 and again in August 
2003 for further development.  In February 2006, the Board 
once again remanded the case for further development.  The 
requested development has now been completed, and case has 
been returned to the Board for further appellate 
consideration.
  
Issue not on appeal

During the course of this appeal, the Veteran raised a number 
of issues.  In a May 2005 rating decision, the agency of 
original jurisdiction (AOJ) granted service connection for 
PTSD, depression and anxiety.  In a July 2005 statement, the 
Veteran indicated that he wished to discontinue his appeal 
for all remaining issues except for service connection for 
headaches and for chronic fatigue.  In an April 2009 rating 
decision the AOJ granted service connection for mixed 
headache syndrome, migraine and tension headaches.  

Since service connection was granted for psychiatric 
disability and headaches, the Veteran's appeal as to those 
issues has become moot.  The Veteran has not disagreed with 
the assigned disability ratings or the effective dates.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Thus, the only issue remaining on appeal is entitlement to 
service connection for chronic fatigue.

Clarification of issue on appeal

The Veteran initially claim entitlement to service connection 
for chronic fatigue as being due to an undiagnosed illness.  
In a June 2005 statement, the Veteran alternatively contended 
that his claimed chronic fatigue was secondary to the 
service-connected psychiatric disability.  In the interest of 
economy, the contentions have been addressed as one issue.  
However, the Board will separately discuss the two 
contentions in its analysis below.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
Veteran's complaints of fatigue are not due to an undiagnosed 
illness.  .

2.  The competent medical evidence of record indicates that 
the Veteran's complaints of fatigue are associated with a non 
service-connected musculoskeletal disability and do not 
constitute a separately diagnosed disability.  


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by the 
Veteran's active military service, nor is such secondary to a 
service-connected psychiatric disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
chronic fatigue to include as due to an undiagnosed illness 
or as secondary to service-connected posttraumatic stress 
disorder (PTSD), depression and anxiety.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As was alluded to in the Introduction, in February 2006 the 
Board remanded the case for further development.  In essence, 
the Board instructed the agency of original jurisdiction to 
adjudicate the matter of entitlement to service connection 
for chronic fatigue to include on a secondary basis. 

In an April 2009 decision, the AOJ again denied service 
connection for chronic fatigue, determining in essence that 
the Veteran's fatigue was not a separate disability.  Thus, 
the Board's remand instructions have been complied with.
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  

The Board notes that the Veteran's claim has been pending 
since 1997, prior to the enactment of the VCAA.  Therefore, 
no initial VCAA notice was sent to the Veteran.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must ordinarily 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, since the 
VCAA was not enacted until November 2000, furnishing the 
Veteran with VCAA notice prior to the initial adjudication of 
the claim was clearly both a legal and a practical 
impossibility. Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error. 
See VAOGCPREC 7- 2004.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Veteran was informed by letters 
dated in February 2004 and October 2006 of the evidence 
needed to support his claim.  The February 2006 letter 
provided notice of the evidence needed in order to support a 
claim of service connection for an undiagnosed illness.  The 
October 2006 letter provided notice that to support his claim 
of service connection, the evidence must show: an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; a relationship between the current 
disability and an injury, disease, or event in military 
service.  The October 2006 letter informed the Veteran of the 
evidence necessary to establish secondary service connection.

The Veteran was further informed in both VCAA letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the Veteran was asked in the 
February 2004 letter to provide any evidence or information 
he may have pertaining to his appeal.  
The October 2006 letter asked the Veteran to send 
information, documentation, or other evidence in his 
possession that he would like to submit to support his claim.  
This complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that the Veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the AOJ.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim as formerly set forth 
at 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the October 2006 VCAA letter and in an April 2009 
letter, which detailed the evidence considered in determining 
a disability rating, including the nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment.  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards.  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service treatment records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the Board is 
denying the Veteran's claim, elements (4) and (5) are moot.

Although the required February 2004 VCAA notice was not sent 
prior to the initial adjudication of the Veteran's claim in 
1997, this was not prejudicial to the Veteran since he was 
subsequently provided adequate notice.  The Veteran has been 
afforded ample opportunity to respond to VCAA notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no corrective 
action is necessary.  

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  Specifically, the RO has 
obtained the Veteran's service treatment records, reports of 
VA treatment, and private medical records. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
and diagnostic testing in May 2008.  The reports reflect that 
the examiners reviewed the Veteran's past medical history 
including the claims file, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rendering 
its decision.  See 38 C.F.R. § 4.2 (2008).  The Veteran and 
his representative have not contended otherwise.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as June 2009. 

The Board will now proceed to a decision. 
  
Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006)

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 



Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  There is no 
question that the Veteran meets this definition.

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Factual background

The Board believes that a brief factual background may assist 
in understanding its decision.

The Veteran was discharged from active service in November 
1991.  His service record shows that he received an honorable 
discharge and medals including the Southwest Asia Service 
Medal with two /Bronze Stars, and the Army Good Conduct 
Medal.  His service personnel records also show that he was 
awarded the Army Achievement Medal for showing great 
professionalism during 46 combat missions while serving in 
the Desert Storm Conflict.  

Review of the Veteran's service treatment records shows no 
in-service complaints of or treatment for fatigue.

The Veteran's initial claim of service connection for 
fatigue, among other claimed disorders, was received during 
February 1995.  In an April 1995 VA examination he complained 
of restless sleep; the psychiatrist diagnosed him with 
anxiety disorder not otherwise specified.  At a May 1998 VA 
examination, he complained that he was always sleepy and did 
not want to do anything; the VA contract psychiatrist 
diagnosed dysthymic disorder in partial remission, and 
obsessive-compulsive personality disorder.  

The record further shows that the Veteran was diagnosed with 
PTSD in May 1999 by a psychologist at the Brecksville, Ohio, 
VAMC.  At that time he complained of disrupted sleep, among 
other symptoms.      

The Veteran was afforded a VA examination specifically with 
reference to his claim of service connection for fatigue in 
May 2008.  He was examined by a VA neurologist who reported 
that the Veteran complained of fatigue and joint pain.  
An x-ray study of the spine and pelvis showed osteoarthritis 
of the hips and sacroiliac joints.  The examiner opined that 
the Veteran's fatigue was likely due to spondyloarthropathy 
and were not sue to his service-connected psychiatric 
disability.  

At a May 2008 VA psychiatric evaluation, the Veteran stated 
that his work involved physical labor which made him tired at 
the end of the day, and he had just enough energy to get 
through the day.  The psychiatrist diagnosed the Veteran with 
PTSD.  As concerned the Veteran's complaints of fatigue, he 
opined that such were not related to his service-connected 
PTSD.  



Analysis   

The Veteran is seeking entitlement to service connection for 
chronic fatigue.  
He alternatively contends that he experiences chronic fatigue 
due to an undiagnosed illness or due to service connection 
psychiatric disability, to include PTSD.

For reasons expressed immediately below, the Board finds that 
the medical evidence of  record shows that the Veteran's 
chronic fatigue is not due to an undiagnosed illness but 
instead is due to a diagnosed, non-service connected 
musculoskeletal disorder.

Fatigue as due to undiagnosed illness

There is no medical evidence which indicates or even suggests 
that the Veteran's claimed chronic fatigue is due to an 
undiagnosed illness.  On the contrary, at the May 2008 VA 
neurological examination, the examiner conducted several 
laboratory tests to determine if there was a cause for the 
Veteran's complaints of fatigue; 
x-rays showed osteoarthritis in the hips and sacroiliac 
joints.  The examiner opined that the Veteran's fatigue was 
likely due to spondyloarthropathy, a clinically diagnosed 
illness defined as "any of several diseases (as ankylosing 
spondylitis) affecting the joints or the spine."  See 
Webster's New Explorer Medical Dictionary, 1999 ed., page 
653.    

Accordingly, the claim cannot be granted based on the 
existence of an undiagnosed illness. 

Direct and secondary service connection  

A Hickson/Wallin analysis will be employed.
 
Hickson/Wallin element (1) requires medical evidence of 
current disability.  
There has in fact been no diagnosis of chronic fatigue as a 
separate disability.  
The only competent medical evidence, the May 2009 opinion, 
indicates that the fatigue is a symptom of his 
musculoskeletal disorder.  Hickson/Wallin element (1) is 
therefore not met, and this aspect of the claim fails on that 
basis. 

The Board adds in passing that even if fatigue had been 
diagnosed as a "stand alone disability, the claim would 
still fail on both a direct and a secondary basis.  As was 
alluded to above, there is no medical evidence of fatigue in 
service.  Two VA examiners specifically did not associate 
fatigue with the Veteran's service-connected psychiatric 
disability, and service connection has been denied for joint 
problems and muscle pain.  [In a June 2005 statement, the 
Veteran withdrew his appeal as to service connection for 
joint problems and muscle pain.] 

There is no competent medical evidence to the contrary.  It 
is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for fatigue, have not been 
met.  The benefits sought on appeal are therefore denied.  

ORDER

Entitlement to service connection for fatigue is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


